BUTTLER, J.
Wife appeals from an Order modifying the decree of dissolution by reducing husband’s obligation to pay spousal support from $600 per month to $200 per month. The husband had sought elimination of support and the wife countered by asking for an increase and an award of attorney’s fees and costs. The trial court modified the decree as indicated and ordered fees and costs to be paid by each party.
The original decree of dissolution was entered in October, 1972. Under the terms of the decree husband was to pay wife spousal support in the sum of $600 per month until further order of the court or until she remarried. Wife also received a judgment of $7,500 as lump sum support to become due six years (October, 1978) from the date of the decree and payable at the rate of not less than $200 per month.
At the time for the decree, husband’s yearly income as a physician and surgeon was $39,200. Wife was not employed but had an anticipated earning capacity of $500 per month. Since that time, husband’s income decreased to $33,000, while wife, now employed, was receiving $760 per month as a secretary for an increase of $3,000 a year over what it was anticipated in the decree that she would receive. See Delf and Delf 19 Or App 439, 528 P2d 96 (1974)
Wife contends that husband failed to prove a sufficient change in circumstances to warrant a reduction in support from $600 to $200 per month. After reviewing the record we agree that while there has been a change in circumstances of both parties, the change does not justify so large a reduction in support payments. We think the record justifies a decrease in spousal support from $600 to $400 per month.
We find no abuse of discretion in the failure of the trial court to award attorney’s fees and costs to wife. Both parties were capable of paying their own expenses.
Affirmed as modified. No costs to either party.